Barker, J.
Registrars of voters must be so appointed that the members of every board of registrars shall equally, or as equally as possible, represent the two political parties which at the next preceding State election were the two leading political parties. St. 1893, c. 417, § 28. “ Whenever upon written complaint ... to the selectmen of a town, and after notice and hearing, it shall appear that a registrar of voters other than the . . . town clerk has ceased to act with the political party which he was appointed to represent, the . . . selectmen . . . shall remove such registrar from office.” St. 1893, c. 417, § 29. St. 1898, c. 548, § 418.
The petitioner having made a written complaint to the respondents, the selectmen of Wellesley, that two registrars appointed to represent the Democratic party had ceased to act with that party, the respondents upon hearing the complaint decided that it was not shown that the registrars had ceased to act with the Democratic party, and declined to remove them from office. One of these two registrars having died after this decision, the petitioner now asks a writ of mandamus commanding the selectmen to remove from office the survivor of the two registrars, and to “appoint two members of the second political party at the last State election to the vacancies now existing and so created.” The petition alleges that the selectmen acted at the hearing with the wilful intent to defeat the purpose of the law, in excluding evidence offered in support of the complaint, and that their decision was wilful, and in bad faith and in defiance of the provisions of the statute. The petition for mandamus has been heard and dismissed by a single justice of this court, and, the petitioner having excepted to the refusal of the single justice to give certain rulings, those exceptions have been entered and argued in the full court. The bill of exceptions purports to state all the evidence. None of it tends to *142show that the allegations of the petition which charge the selectmen with bad faith, or with acting with an intent to defeat the law, were true, and two of the three selectmen, being called as witnesses by the petitioner, testified that they acted in good faith and according to their best judgment, and we assume that it xvas so found by the single justice who dismissed the petition. We do not consider, and do not now decide, whether this court, under the provisions of St. 1897, c. 530, § 20, or under its jurisdiction to entertain petitions for mandamus, will at the suit of an individual issue its writ to command officers like the respondents to reverse their official action in removing or refusing to remove, or in appointing or refusing to appoint, officials like registrars of voters, when such official action has been taken after a hearing conducted in good faith, and the decision has been arrived at in good faith. Nor do we consider or decide whether a request for a writ of mandamus to compel the removal of one registrar could be joined with a request to compel the same respondents to appoint to a vacancy occasioned by death, and another vacancy to be filled by the removal for which the petitioner asks, there being nothing to show that the respondents have refused or neglected to proceed to fill the vacancies according to law.
The petitioner’s requests for rulings all proceed upon the theory that the two leading political parties are to be determined only by ascertaining the political platforms upon which candidates voted for at the time of the last State election were officially nominated, ascertaining the number of votes cast at such election for the respective candidates, and designating as the two leading political parties that body of persons which adheres to all the declarations of the platform and supports all the candidates nominated upon the platform. Besides this general theory the first request assumes that a political town committee can authoritatively declare by vote that a former member of its political party is no longer such a member, and that the status of the person named in the vote is thereby conclusively determined, and is binding upon all officials and courts who may be called upon to consider the question. Under the second request it is made essential that the person who is to be counted as a member of a political party must have voted at the next preceding election.
*143Without discussing these requests in detail, we are of opinion that they were all properly refused. The words “ the two leading political parties ” in the election laws are not used in the sense for which the petitioner contends. The purpose of the election and caucus laws is to enable those who have the elective franchise to exercise it freely and safely, and to make it certain that the will of the electors thus exercised shall be truly ascertained and given effect. It is not the purpose of these laws to enforce discipline within any political party, or to enable one division or faction of a political party to obtain or to retain control of the party organization. The history which shows that we have always had “ two leading political parties ” shows also that generally one or both of these leading political parties is made up of factions or divisions neither of which assents to or supports all of the declarations or candidates of the other division, while yet the members of these factions or divisions act with the leading political party to which they belong in opposing generally the declarations of political faith and the candidates of the other leading political party. For many years the two leading political parties were the Whigs and the Democrats. Then for a short interval the Native Americans or “ Know-Nothings ” were a leading political party. Since that time the two leading political parties have been the Republicans and the Democrats, and there never has been a time when all the members of either of those parties subscribed to all of the same declarations of principles, or supported all of the party candidates. The only test given in the particular statute now under consideration is that the registrar shall act with that one of the two leading political parties which he was appointed to represent. It is not required that he shall be recognized as in regular standing by, or shall in all things act with, the predominant faction or division of that leading political party.

Exceptions overruled.